

Exhibit 10.2


FORM OF CHANGE-IN-CONTROL AGREEMENT – TIER II –
SENIOR VICE PRESIDENTS AND GRANDFATHERED VICE PRESIDENTS


Mr./Ms. [Full Name]
International Paper Company
[TITLE]
[ADDRESS]


Dear [First Name]:


International Paper Company (the "Company") considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its shareholders. In this
connection, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may exist and that such
possibility, and the uncertainty and questions which it may raise among senior
management, may result in the departure or distraction of senior management
personnel to the detriment of the Company and its shareholders. Accordingly, the
Company's Board of Directors has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company's senior management, including yourself, to their
assigned duties without distraction in the face of the potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.


In order to induce you to remain in the employ of the Company, and to continue
to exercise your special skills and knowledge at the Company, this letter
agreement (this "Agreement") sets forth the benefits which the Company agrees
will be provided to you in the event your employment with the Company is
terminated subsequent to a Change in Control (as defined in Section 2) under the
circumstances described below.


1. TERM


This Agreement shall commence on the date hereof and, unless there is a Change
in Control, shall continue until the earliest of (a) your termination of
employment as a "full-time employee" of the Company, (b) the date when you
attain the age of 65 years or (c) the date when this Agreement is terminated by
the Company in accordance with the next sentence. If a Change in Control has not
occurred, then the Company shall have the right at any time to terminate this
Agreement by giving you six (6) months prior written notice of termination of
this Agreement.



1



--------------------------------------------------------------------------------



If a Change in Control occurs at any time prior to the termination of this
Agreement pursuant to the preceding paragraph, then this Agreement shall
terminate on the second anniversary of such Change in Control.


2. CHANGE IN CONTROL DEFINED; EQUITY AWARD TREATMENT UPON CHANGE IN CONTROL
(a) For purposes of this Agreement, a "Change in Control" means the occurrence
of any of the following:


(1) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Securities Exchange Act of 1934,
hereinafter the “Exchange Act”) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of the
Company’s voting stock representing 30% or more of the voting power of the
Company’s outstanding voting stock, provided, however, that an employee of the
Company or any of its subsidiaries for whom shares are held under an employee
stock ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee shall not
be a member of a “group”(as that term is used in Section 13(d)(3) of the
Exchange Act) solely because such employee’s shares are held by a trustee under
said plan;


(2) during any period of 2 consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company (the "Board")
cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election, by the Company's shareholders of each
new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of the
period;


(3) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the Company’s outstanding voting stock
or voting stock of such other person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the
Company’s voting stock outstanding immediately prior to such transaction
constitutes, or is converted into or exchanged for, voting stock representing
more than 50% of the voting power of the voting stock of the surviving person
immediately after giving effect to such transaction;


(4) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole to any “person” or “group” (as
those terms are

2



--------------------------------------------------------------------------------



used in Section 13(d)(3) of the Exchange Act) other than to the Company or one
of its subsidiaries; or


(5) the shareholders of the Company approve a complete liquidation or
dissolution of the Company.


(b) Provided that you remain in the employment of the Company as of the date
immediately preceding a Change in Control, unless an award meeting the
requirements of Section 2(c) below (the “Replacement Award”) is provided to you
in substitution for each outstanding equity award (the “Replaced Award”) of the
Company, then upon the occurrence of such Change in Control:


(i) each stock option to purchase shares of the common stock of the Company (or
such other securities of the Company that may be substituted for such stock of
the Company) granted to you by the Company under any plan, arrangement or
agreement before or after the date hereof (but prior to the Change in Control),
including the 2009 Incentive Compensation Plan (the “ICP”), and then held by you
shall become fully (100%) vested and exercisable;


(ii) any and all forfeiture provisions, transfer restrictions and any other
restrictions applicable to each award of time-vested restricted stock or
restricted stock units of the Company (or such other securities of the Company
that may be substituted for such stock of the Company) granted to you by the
Company under any plan, arrangement or agreement before or after the date hereof
(but prior to the Change in Control), including the ICP, and then held by you
shall immediately lapse in their entirety;


(iii) the performance goals applicable to any performance-based awards granted
to you by the Company under any plan, arrangement or agreement (other than any
short-term annual incentive plan), including the ICP, before or after the date
hereof (but prior to the Change in Control) and then held by you will be deemed
to have been fully satisfied and performance achievement shall be calculated as
follows depending upon whether: (A) the award is segmented for purposes of
measuring performance achievement (“Segmented Award”) or not segmented for
purposes of measuring performance achievement (“Non-Segmented Award”), (B) a
segment has been banked or not based on previously attained and approved
performance achievement, and (C) the time that has elapsed between the beginning
of the applicable performance period and the date of the Change in Control:


(a)
Segmented Awards:

a.
Where a segment has been banked, the associated award for such a segment will be
paid out based on actual Company performance as banked; and

b.
Where a segment has not yet been banked, the associated award for such a segment
shall be paid out based on target Company performance.


3



--------------------------------------------------------------------------------





For purposes of this Section 2, a Segmented Award is deemed “banked” following
review and approval, by the Board or its designated committee, of the
performance attained or achieved for the segmented measurement period within the
overall performance period of the award.

(b)
Non-Segmented Awards:

a.
Where less than one year has elapsed between the beginning of the applicable
performance period and the Change in Control, such Non-Segmented Awards shall be
paid out based on target Company performance; and

b.
Where one year or more has elapsed between the beginning of the applicable
performance period and the Change in Control, such Non-Segmented Awards shall be
paid out based on actual Company performance measured through the date of the
Change in Control.



To the extent any awards become payable pursuant to this Section 2(b)(iii), all
forfeiture provisions, transfer restrictions and any other restrictions
applicable to any such performance-based awards shall immediately lapse in their
entirety and all such awards shall be fully and immediately payable in shares of
Company common stock, unless otherwise determined by the Board of Directors or
its designated committee.


Notwithstanding the foregoing, upon a Change in Control, the Board or its
designated committee may in its sole discretion pay cash to you in exchange for
the cancellation of your outstanding equity awards.


(c) For purposes of this Agreement, an award shall meet the conditions of this
Section 2(c) and qualify as a Replacement Award if:


(i) it relates to equity securities of the Company or its successor following
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control and such equity securities are
publicly traded and registered under the Exchange Act;


(ii) it has a value at least equal to the value of the Replaced Award as of the
date of the Change in Control as determined by the Board of Directors or its
designated committee in its sole discretion;


(iii) it does not contain any performance goals and only vests based on your
continued service with the Company or its successor following the Change in
Control;



4



--------------------------------------------------------------------------------



(iv) its forfeiture provisions, transfer restrictions and any other restrictions
lapse based upon the original vesting or performance period of the Replaced
Award;


(v) if the Replaced Award is a performance-based award, the number of units
issued as the Replacement Award is determined as of the date of the Change in
Control as follows:


(A) with respect to Replaced Awards that result from Segmented Awards, the
number of units issued as the Replacement Award is based on actual Company
performance as banked where a segment has been banked and is based on target
Company performance where a segment has not been banked;


(B) with respect to other Replaced Awards that result from Non-Segmented Awards,
the number of units issued as the Replacement Award is determined based on
target Company performance where the Change in Control occurs less than one year
after the start of the applicable performance period, and is based on actual
Company performance measured through the date of the Change in Control where the
Change in Control occurs one year or more after the start of the applicable
performance period; and
    
(vi) its other terms and conditions are not less favorable to the participant
than the terms and conditions of the Replaced Award (including the provisions
that would apply in the event of a subsequent Change in Control).


Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award provided that the preceding
requirements of this Section 2(c) are satisfied. The determination of whether
the requirements of this Section 2(c) are satisfied shall be made by the Board
of Directors or its designated committee, as constituted immediately prior to
the Change in Control, in its sole discretion.


3. TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL


If a Change in Control occurs, you shall be entitled to the benefits provided in
Section 5 upon the subsequent termination of your employment during the Term of
this Agreement as set forth in Section 1, unless such termination is (x) because
of your death, Disability (as defined below) or Retirement (as defined below),
(y) by the Company for Cause (as defined below) or (z) by you, other than for
Good Reason (as defined below).


(a)    Disability shall mean that, as a result of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, you are

5



--------------------------------------------------------------------------------



receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company.


(b)    Retirement shall mean voluntary termination other than for Good Reason
after your becoming eligible for "normal retirement" under the Company's pension
plan in effect immediately prior to a Change in Control.


(c)    Cause shall mean termination upon:


(i) the willful and continued failure by you substantially to perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure resulting from termination by you for Good Reason) after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties; or


(ii) the willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise.


For purposes of this Section 3(c), no act, or failure to act, on your part shall
be deemed "willful" unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company.


Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board),finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
in Sections 3(c)(i) or 3(c)(ii), and specifying the particulars thereof in
detail.


(d)    Good Reason shall mean, without your express written consent, any of the
following:


(i) the assignment to you of any duties with the Company (or with a successor or
affiliated company) inconsistent with your status as an executive, or a
substantial adverse alteration in the nature or status of your responsibilities,
from those in effect immediately prior to a Change in Control;


(ii) a reduction in your annual base salary as in effect on the date hereof or
as the same may be increased from time to time;

6



--------------------------------------------------------------------------------





(iii) the failure by the Company to continue in effect any material compensation
plan in which you participate (including but not limited to the Company's
Performance Share Plan or Management Incentive Plan), each as in effect
immediately prior to a Change in Control) or any substitute plans adopted prior
to the Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan
in connection with the Change in Control, or the failure by the Company to
continue your participation therein on substantially the same basis, both in
terms of the amount of benefits provided and the level of your participation
relative to other participants, as existed immediately prior to the Change in
Control;


(iv) except for across-the-board reductions similarly affecting all executives
of the Company and all executives of any person in control of the Company: (A)
the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company's
pension, life insurance, medical, health and accident or disability plans in
which you were participating at the time of a Change in Control, (B) the taking
of any action by the Company which would directly or indirectly materially
reduce any of such benefits or deprive you of any material fringe benefit
enjoyed by you at the time of the Change in Control or (C) the failure by the
Company to provide you with the number of paid vacation days to which you are
entitled on the basis of years of service with the Company in accordance with
the Company's normal vacation policy in effect immediately prior to the Change
in Control;


(v) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement;


(vi) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 3(e) (and, if
applicable, the requirements of Section 3(c)); for purposes of this Agreement,
no such purported termination shall be an effective termination by the Company;
or


(vii) the Company's requiring you to be based at a new place of work more than
50 miles from your place of work immediately prior to the Change in Control,
except for required travel on the Company's business to an extent substantially
consistent with your present business travel obligations.


Your right to terminate your employment pursuant to this Section 3(d) shall not
be affected by your incapacity due to physical or mental illness.


(e)    Notice of Termination. Any termination of your employment by the Company
or by you shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 11. For purposes of this

7



--------------------------------------------------------------------------------



Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated, and
shall specify a date for termination of employment ("Date of Termination") which
shall not be less than 30 days or more than 60 days after the date of delivery
of the Notice of Termination.


4. DEATH, DISABILITY OR ELIGIBILITY FOR NORMAL RETIREMENT


This Agreement shall not be applicable in the event of termination of your
employment because of your death, Disability or Retirement.


5. COMPENSATION UPON TERMINATION


If a Change in Control occurs and your employment is subsequently terminated
during the Term of this Agreement as set forth in Section 1 under the
circumstances described in Section 3 that entitle you to benefits under this
Agreement, then:


(a) The Company will continue to provide medical and dental insurance coverage
to you and your dependents at Company expense which is comparable in benefits,
deductibles, co-payments and other terms, to the coverage which you had (i)
immediately prior to the Change in Control or (ii) as of the Date of
Termination, whichever is better in your sole discretion, and this coverage will
continue until the earlier of (A) the second anniversary of the Date of
Termination and (B) such time as you become eligible to join a comparable plan
sponsored by another employer, including self-employment (the “Welfare Benefits
Continuation Period”). Such coverage shall be credited against the time period
that you and your dependents are entitled to receive continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). During the Welfare Benefits Continuation Period, (i) the benefits
provided in any one calendar year shall not affect the amount of benefits to be
provided in any other calendar year, and (ii) the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Your rights pursuant to this Section 5(a) shall
not be subject to liquidation or exchange for another benefit.


(b) Provided that you are eligible to participate in the Company’s Retiree
Medical Plan as of the Date of Termination, after the cessation of benefits
described in Section 5(a) above, the Company will provide retiree medical
coverage for you and your dependents which is comparable in benefits and in
participant contributions, deductibles, co-payments and other terms to the
coverage provided by the Company's retiree medical plan in effect (i)
immediately prior to the Change in Control or (ii) as of the Date of
Termination,

8



--------------------------------------------------------------------------------



whichever is better in your sole discretion (with a coordination of benefits
clause comparable to the clause used in connection with the relevant retiree
medical plan). The Company shall continue to provide the benefits, if any, under
this Section 5(b) for so long as permitted under the Company’s Retiree Medical
Plan. During the time that such retiree medical benefits are provided, (i) the
benefits provided in any one calendar year shall not affect the amount of
benefits to be provided in any other calendar year, and (ii) the reimbursement
of an eligible expense must be made no later than December 31 of the year after
the year in which the expense was incurred. Your rights pursuant to this Section
5(b) shall not be subject to liquidation or exchange for another benefit.


(c) Subject to your signing and non-revocation of the release required by
Section 15 hereof, the Company shall pay to you the following amounts in one
lump-sum payment in cash on the 30th day after the Date of Termination, unless a
later payment date is required by Section 9(c) or Section 5(c)(iii):


(i) your full base salary through the Date of Termination, at the rate in effect
at the time Notice of Termination is given, plus an amount in cash equal to the
value of any vacation earned but not taken (based upon such rate of base
salary);


(ii) to the extent not already paid, your full prior-year short-term annual
incentive compensation (in the amount determined prior to the Date of
Termination, or if such amount has not been determined as of the Date of
Termination, an amount not less than the higher of (x) your actual short-term
annual incentive compensation amount for the year before such prior-year or (y)
your target short-term annual incentive compensation amount for such
prior-year);


(iii) if the Date of Termination occurs during the same plan year in which the
Change in Control occurs, your short-term annual incentive compensation target
amount on the Date of Termination, as if the performance goals applicable to
such amount have been fully satisfied (i.e., achieved at 100% of target, or, if
determinable, achieved at the actual level); provided that such compensation
will be prorated to reflect the number of days that have elapsed as of the Date
of Termination since the beginning of such year; or if the Date of Termination
occurs after the end of the plan year in which the Change in Control occurs,
then your short-term annual incentive compensation that is based on the
Company’s actual performance achievement of the financial metrics under the
short-term annual incentive compensation plan applicable to all participants in
such plan, such as absolute and relative return on investment; provided that
such compensation will be prorated to reflect the number of days that have
elapsed as of the Date of Termination since the beginning of such year; plus



9



--------------------------------------------------------------------------------



(iv) a termination payment equal to the product of "2" times the sum of (I) your
annualized base salary as of the Date of Termination and (II) your target
short-term annual incentive compensation amount in effect as of your Date of
Termination. The lump-sum payment under this Section 5(c)(iv) shall be deposited
in a “rabbi trust” upon the execution of any merger, stock purchase, asset
purchase or similar agreement that, upon the consummation of the transactions
contemplated thereunder, would result in a Change in Control.


(d) The Company shall pay to you in one lump-sum payment in cash within 30 days
after the Date of Termination, unless a later payment date is required by
Section 9, the highest, as determined by an accounting firm selected by the
Company prior to the Change in Control, of:


(i) your benefits pursuant to the Pension Restoration Plan for Salaried
Employees, payable under the terms of such plan, as if there had been a Change
in Control;


(ii) your benefits pursuant to the Pension Restoration Plan for Salaried
Employees, as if there had not been a Change in Control and as if you were
credited with 2 years of additional age and 2 years of additional service; or


(iii) your benefits pursuant to the Retirement Plan of International Paper
Company in effect immediately prior to the Change in Control, as if you were
credited with 2 years of additional age and 2 years of additional service, or,
if your employment with the Company commenced after June 30, 2004, your benefits
under the Retirement Savings Account with 2 additional years of Company
contributions.


(e) All forfeiture provisions, transfer restrictions and any other restrictions
applicable to any such Replacement Award shall immediately lapse in their
entirety and all such awards shall be fully and immediately payable.


6. MITIGATION


You shall not be required to mitigate the amount of any payment provided for in
Section 5 (by seeking other employment or otherwise), nor shall the amount of
any payment provided for in Section 5 be reduced by any compensation earned by
you as a result of employment by another employer after the Date of Termination.


7. MANDATORY REDUCTION OF PAYMENTS IN CERTAIN EVENTS


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to you or
for your benefit (whether paid or payable or distributed or distributable
pursuant

10



--------------------------------------------------------------------------------



to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then, prior to the making of any
Payment to you, a calculation shall be made comparing (i) the net benefit to you
of the Payment after your liability for the Excise Tax, to (ii) the net benefit
to you if the Payment had been limited to the extent necessary to avoid being
subject to the Excise Tax. If the amount calculated under (i) above is less than
the amount calculated under (ii) above, then the Payment shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). The reduction of the Payments due hereunder, if applicable, shall be
made in such a manner as to maximize the economic value of all Payments actually
made to you, determined by the Accounting Firm (as defined in Section 7(b)
below) as of the date of the Change in Control using the discount rate required
by Section 280G(d)(4) of the Code.


(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to Section
7(a)(i) and (ii) above shall be made by an independent, nationally recognized
accounting firm (the “Accounting Firm”) which shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon you
and the Company. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments to which you were entitled, but did not
receive pursuant to Section 7(a), could have been made without the imposition of
the Excise Tax (the “Underpayment”). In such event, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to you or for your benefit,
but no later than December 31 of the year in which the Underpayment is
determined to exist.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 7 shall be of
no further force or effect.


8. RELATIONSHIP TO AMOUNTS OTHERWISE PAYABLE


The compensation set forth in Section 5 shall be in lieu of any severance or
termination payments which might otherwise be payable under any other severance
programs or policy or practice of the Company, other than those set out as part
of any of the Company's long-term incentive plans, performance share plans,
stock option plans, executive continuity awards and retirement or supplemental
retirement plans.



11



--------------------------------------------------------------------------------



In addition to the payments under this Agreement, you shall continue to be
eligible to receive all of your vested accrued benefits under employee pension
and welfare benefit plans sponsored by the Company.


9. COMPLIANCE WITH SECTION 409A OF INTERNAL REVENUE CODE


(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the Company
nor its directors, officers, employees or advisers shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by you as a result of
the application of Section 409A of the Code.
 
(b)    Definitional Restrictions. Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder, or a different form of
payment would be effected, by reason the occurrence of a Change in Control or
your Disability or separation from service, such amount or benefit will not be
payable or distributable to you, and/or such different form of payment will not
be effected, by reason of such circumstance unless (i) the circumstances giving
rise to such Change in Control, Disability or separation from service meet the
description or definition of “change in control event,” “disability” or
“separation from service,” as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon a Change in Control,
Disability or separation from service, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “separation from service” or any later date
required by subsection (c) below. If this provision prevents the application of
a different form of payment of any amount or benefit, such payment shall be made
in the same form as would have applied absent such designated event or
circumstance.


(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code

12



--------------------------------------------------------------------------------



would otherwise be payable or distributable under this Agreement by reason your
separation from service during a period in which you are a Specified Employee
(as defined below), then, subject to any permissible acceleration of payment by
the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):


(i)    the amount of such non-exempt deferred compensation that would otherwise
be payable during the six-month period immediately following your separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following your separation from service (or, if you die
during such period, within 30 days after your death) (in either case, the
“Required Delay Period”); and


(ii)    the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Company, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Agreement.


(d)    Treatment of Installment Payments. Each payment of termination benefits
under Section 5 of this Agreement, including, without limitation, each
installment payment and each payment or reimbursement of premiums for continued
insurance coverage under Section 5(a) and (b), shall be considered a separate
payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of
Section 409A of the Code.


10. SUCCESSORS; BINDING AGREEMENT
(a) Successor Companies. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to you, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure by the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
terminate your employment and to receive compensation from the Company in the
same amount and on the same terms as you would be entitled hereunder if you
terminated your employment for Good Reason, except that the date on

13



--------------------------------------------------------------------------------



which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, "Company" shall mean the Company
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Section
10 or which otherwise becomes bound by all terms and provisions of this
Agreement by operation of law.


(b) Heirs; Representatives. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any
amounts would still be payable to you hereunder if you had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee, or,
if there be no such designee, to your estate.


11. NOTICE


For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth on the first page of this Agreement; provided that all notices to the
Company shall be directed to the attention of the Senior Vice President, Human
Resources & Communications, of the Company with a copy to the Secretary of the
Company, or to such address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


12. MISCELLANEOUS


(a) Amendments, Entire Agreement, Etc. This Agreement constitutes the entire
agreement on this subject matter between the parties and supersedes any prior
oral or written agreements or understandings on the subject matter covered by
this Agreement, including, without limitation, the Change in Control Agreement
between the Company and you dated [DATE] and shall not be amended or modified
except by written agreement signed by both parties.


(b) Waiver. No significant provisions of this Agreement may be waived or
discharged, unless such waiver or discharge is in writing signed by the party
who is making the waiver or discharge. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. In the event that this Agreement

14



--------------------------------------------------------------------------------



provides benefits upon termination of your employment which duplicate benefits
contained in any employment arrangement with you, such arrangement shall
automatically be amended in accordance with this Agreement so that your benefits
under this Agreement shall be sole and exclusive to the extent to which they are
duplicative.


(c) Withholding. Amounts paid to you hereunder shall be subject to all
applicable federal, state and local withholding taxes.


(d) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York.


13. VALIDITY


The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.


14. ARBITRATION


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Memphis, Tennessee, in accordance
with the rules of the American Arbitration Association then in effect.
Notwithstanding the pendency of any such dispute or controversy, the Company
will continue to pay you your base salary in effect when the notice giving rise
to the dispute was given, and will continue you as a participant in all
compensation, benefit and insurance plans in which you were participating when
the notice giving rise to the dispute was given, until the dispute is finally
resolved.
    
Judgment may be entered on the arbitrator's award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.


15. RELEASE


You will be required to execute and deliver a valid and irrevocable release of
employment-related claims in the form provided by the Company in order to
receive any of your compensation or benefits pursuant to the terms of this
Agreement. Such release must be executed and all revocation periods shall have
expired within 30 days after the Date of Termination; failing which such
payments or benefits shall be forfeited. If any such payment or benefit
constitutes nonqualified deferred compensation, then, subject to Section 9(c)

15



--------------------------------------------------------------------------------



above, such payment or benefit shall be made (or in the case of installment
payments, installments that would have otherwise been payable during such 30-day
period shall be accumulated and paid) on the 30th day after the Date of
Termination provided such release shall have been executed and such revocation
periods shall have expired. If such payment or benefit is exempt from Section
409A of the Code, the Company may elect to make or commence payment at any time
during such 30-day period.


If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.


Sincerely,


INTERNATIONAL PAPER COMPANY




By:______________________
Paul J. Karre
SVP, Human Resources & Communications


Agreed:


________________________________________
[NAME]



16

